As filed with the Securities and Exchange Commission on July 1, 2010 1933 Act File No. 333- 1940 Act File No. 811-21173 U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-2 (CHECK APPROPRIATE BOX OR BOXES) [X]REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 []PRE-EFFECTIVE AMENDMENT NO. [X]POST-EFFECTIVE AMENDMENT NO. 7 AND [X]REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X]AMENDMENT NO. 10 MAN-GLENWOOD LEXINGTON, LLC (EXACT NAME OF REGISTRANT AS SPECIFIED IN CHARTER) 123 N. WACKER DRIVE, 28TH FLOOR, CHICAGO, IL60606 (ADDRESS OF PRINCIPAL EXECUTIVE OFFICES) (312) 881-6500 (REGISTRANT'S TELEPHONE NUMBER, INCLUDING AREA CODE) KIRSTEN GANSCHOW 123 N. WACKER DRIVE, 28TH FLOOR CHICAGO, IL60606 (NAME AND ADDRESS OF AGENT FOR SERVICE) COPIES OF COMMUNICATIONS TO: MICHAEL S. CACCESE, ESQ. K&L GATES LLP ONE STATE STREET FINANCIAL CENTER ONE LINCOLN STREET BOSTON, MASSACHUSETTS 02111 APPROXIMATE DATE OF PROPOSED PUBLIC OFFERING: As soon as practicable after the effective date of this Registration Statement. If any of the securities being registered on this form are to be offered on a delayed or continuous basis in reliance on Rule 415 under the Securities Act of 1933, other than securities offered in connection with a dividend reinvestment plan, check the following box.[X] It is proposed that this filing will become effective (check appropriate box): [X] when declared effective pursuant to Section 8(c) CALCULATION OF REGISTRATION FEE UNDER THE SECURITIES ACT OF 1933 Title of Securities Being Registered Amount Being Registered (1) Proposed Maximum Offering Price per Unit (1) Proposed Maximum Aggregate Offering Price Amount of Registration Fee Units of Limited Liability Company Interest, $.01 par value (1) Units will be offered at net asset value, which is estimated solely for the purpose of calculating the registration fee, pursuant to Rule 457(o) under the Securities Act of 1933, as amended. The Registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section 8(a), may determine. Man-Glenwood Lexington Associates Portfolio, LLC, as the master fund in which the Registrant invests substantially all of its assets, has also executed this Registration Statement. SUBJECT TO COMPLETION DATED [], 2010 The information in this prospectus is not complete and may be changed.We may not sell these securities until the Registration Statement filed with the Securities and Exchange Commission is effective.This prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. [MAN LOGO] PROSPECTUS MAN-GLENWOOD LEXINGTON, LLC Units of Limited Liability Company Interests Man-Glenwood Lexington, LLC (“Lexington”) is a Delaware limited liability company that is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as a closed-end, non-diversified, management investment company.Lexington invests substantially all of its investable assets in Man-Glenwood Lexington Associates Portfolio, LLC (the “Portfolio Company”), a separate closed-end, non-diversified, management investment company with the same investment objectives as Lexington.Man Investments (USA), LLC serves as the Portfolio Company’s investment adviser (the “Adviser”). Price to Public (1) Sales Load (2) Proceeds to Registrant (3) Per Unit Current NAV 3.00% Amount invested at current NAV Total Units of Lexington are offered at its current net asset value, which varies. Investments of less than $100,000 are subject to a sales load of 3%, investments of $100,000 or more and less than $300,000 are subject to a sales load of 2%, investments of $300,000 or more and less than $500,000 are subject to a sales load of 1%, and investments of $500,000 or more are not subject to a sales load.Any sales load is computed as a percentage of the public offering price.Under a right of accumulation offered by Lexington, the amount of each additional investment in Lexington by a member of Lexington (a “Member”) will be aggregated with the amount of the Member’s initial investment (including any investment in Man-Glenwood Lexington TEI, LLC) and any other additional investments by the Member in determining the applicable sales load at the time of such investment.No sales load will be charged to certain types of investors.See “Distribution Arrangements.” Total proceeds to Registrant assume that all registered Units will be sold in a continuous offering and the maximum sales load incurred.The proceeds may differ from that shown if other than the maximum load is paid on average, the then-current net asset value at which Units are sold varies from that shown and/or additional Units are registered. Man Investments Inc. (the “Distributor”) acts as the distributor of units of limited liability company interests (the “Units”) on a best efforts basis, subject to various conditions.Units may be purchased through the Distributor or through brokers or dealers that have entered into selling agreements with the Distributor.Neither the Distributor nor any other broker or dealer is obligated to buy from Lexington any of the Units.The Distributor (or one of its affiliates) may pay from its own resources additional compensation, commissions or promotional incentives, either at the time of sale or on an ongoing basis, to brokers and dealers for Units sold by such brokers and dealers, and to investor service providers, including investment advisors, for ongoing investor servicing.Such payments may be made for the provision of sales training, product education and access to sales staff, the support and conduct of due diligence, balance maintenance, the provision of information and support services to clients, inclusion on preferred provider lists and the provision of other services.The receipt of such payments could create an incentive for the third party to offer or recommend Lexington instead of similar investments where such payments are not received.Such payments may be different for different intermediaries. In making an investment decision, an investor must rely upon his, her or its own examination of Lexington and the terms of the offering, including the merits and risks involved, of the Units described in this prospectus (the “Prospectus”). The Units are subject to substantial restrictions on transferability and resale and may not be transferred or resold except as permitted under Lexington’s Limited Liability Company Agreement (the “LLC Agreement”), the Securities Act of 1933, as amended (the “1933 Act”), and applicable state securities laws, pursuant to registration or exemption from these provisions.To provide a limited degree of liquidity to investors, Lexington may from time to time offer to repurchase Units pursuant to written tenders by investors.Repurchases will be made at such times, in such amounts, and on such terms as may be determined by the Board of Managers of Lexington, in its sole discretion.However, investors do not have the right to require Lexington to repurchase any or all of their Units. , 2010 [Wave logo] The Units have not been approved or disapproved by the Securities and Exchange Commission (the “SEC”) or any other U.S. federal or state governmental agency or regulatory authority or any national securities exchange.No agency, authority, or exchange has passed upon the accuracy or adequacy of this Prospectus or the merits of an investment in the Units.Any representation to the contrary is a criminal offense. Lexington’s investment objectives are: ● To preserve capital, regardless of what transpires in the U.S. or global financial markets. ● To generate attractive returns and thereby increase investors’ wealth. ● To produce returns which have low correlation with major market indices. Lexington invests substantially all of its investable assets in Man-Glenwood Lexington Associates Portfolio, LLC (the “Portfolio Company”), a registered investment company with the same investment objectives as Lexington, which serves as a “master fund.”The Portfolio Company emphasizes efficient allocation of investor capital across a range of investment strategies, selecting pooled investment vehicles such as limited partnerships (collectively, the “Hedge Funds”) managed by independent investment managers (the “Hedge Fund Managers”).The Adviser is registered with the SEC as an investment adviser under the Investment Advisers Act of 1940, as amended (the “Advisers Act”), and is also registered as a “commodity trading advisor” and a “commodity pool operator” with the Commodity Futures Trading Commission (“CFTC”) and is a member of the National Futures Association.To the extent described in this Prospectus, Lexington, through the Portfolio Company, may invest in futures. TO ALL INVESTORS No person has been authorized to make any representations concerning Lexington that are inconsistent with those contained in this Prospectus.Prospective investors should not rely on any information not contained in this Prospectus, the statement of additional information (the “SAI”), or the accompanying exhibits.This Prospectus is intended solely for the use of the person to whom it has been delivered for the purpose of evaluating a possible investment by the recipient in the Units and is not to be reproduced or distributed to any other persons (other than professional advisors of the prospective investor receiving this document).Prospective investors should not construe the contents of this Prospectus as legal, tax, or financial advice.Each prospective investor should consult his, her, or its own professional advisors as to the legal, tax, financial, or other matters relevant to the suitability of an investment in Lexington for the investor. An investment in Lexington involves a high degree of risk.It is possible that an investor may lose some or all of its investment.Before making an investment decision, an investor and/or its advisor should (i) consider the suitability of this investment with respect to its investment objectives and personal situation and (ii) consider factors such as its personal net worth, income, age, risk tolerance, and liquidity needs.Short-term investors and investors who cannot bear the loss of some or all of their investment or the risks associated with the limited liquidity of an investment in Lexington should not invest in Lexington. This Prospectus concisely provides the information that a prospective investor should know about Lexington before investing.You are advised to read this Prospectus carefully and to retain it for future reference.Additional information about Lexington, including the SAI dated , 2010, has been filed with the SEC.The SAI, Lexington’s most recent annual and semi-annual reports and other information about Lexington are available upon request and without charge by writing Lexington at the address above or by calling Lexington at (800) 838-0232.Investors may also call (800) 838-6032 with inquiries.The SAI is incorporated by reference into this Prospectus in its entirety.The table of contents of the SAI appears on page 43 of this Prospectus.Lexington maintains a website designed primarily to provide investment information to current investors who have been issued passwords.Accordingly, Lexington does not make the SAI or its annual or semi-annual reports available on that website.The SAI, and other information about Lexington, including its annual and semi-annual reports, is also available on the SEC’s website (http://www.sec.gov).The address of the SEC’s Internet site is provided solely for the information of prospective investors and is not intended to be an active link. Units are not deposits or obligations of, or guaranteed or endorsed by, any bank or other insured depository institution, and are not insured by the Federal Deposit Insurance Corporation, the Federal Reserve Board, or any other government agency. Man-Glenwood Lexington, LLC Prospectus (i) You should rely only on the information contained in this Prospectus.Lexington has not authorized anyone to provide you with different information.Lexington is not making an offer of Units in any state or other jurisdiction where the offer is not permitted.You should not assume that the information provided by this Prospectus is accurate as of any date other than the date on the front of this Prospectus.Lexington is required to supplement this Prospectus to disclose any material changes in the information provided herein. For a discussion of certain risk factors and special considerations with respect to owning Units, see “Risk Factors” beginning on page 15 and “Lexington” on page 23 of this Prospectus. Man-Glenwood Lexington, LLC Prospectus (ii) Table of Contents Prospectus Summary 1 Summary of Fees and Expenses 11 Financial Highlights 13 Risk Factors 15 Principal Risk Factors Relating to Lexington’s Structure 15 Principal Risk Factors Relating to Types of Investments and Related Risks 17 Limits of Risk Disclosures 23 Lexington 23 The Portfolio Company 23 Structure 24 Investment Program 24 Investment Objectives 24 Investment Policies 24 Investment Strategies 25 Allocation Among Investment Strategies 26 Leverage 27 Investment Selection 27 Portfolio Management 28 Independent Risk Management Team 28 Management of Lexington and the Portfolio Company 29 General 29 Administrative, Accounting, Custody, Transfer Agent, and Registrar Services 31 Investor Servicing Arrangements 31 Hedge Fund Managers 32 Subscriptions for Units 32 Subscription Terms 32 Investor Qualifications 33 Repurchases and Transfers of Units 33 No Right of Redemption 33 Repurchases of Units 34 Repurchase Procedures 35 Mandatory Repurchase by Lexington 35 Calculation of Net Asset Value 35 Units and Capital Accounts 38 General 38 Allocation of Net Profits and Losses 38 Allocation of Special Items 38 Reserves 39 Voting Taxes 39 39 Tax Treatment of Fund Operations 40 Distribution Arrangements 41 General 41 Purchase Terms 42 General Information 42 Table of Contents of the SAI 43 Appendix A: Investor Certification A-1 Appendix B: Performance Information B-1 Appendix C: Limited Liability Company Agreement C-1 Man-Glenwood Lexington, LLC Prospectus (iii) Prospectus Summary The following is only a summary of this Prospectus and does not contain all of the information that you should consider before investing in Lexington.You should review the more detailed information contained in this Prospectus and in the Statement of Additional Information (“SAI”). The Fund Man-Glenwood Lexington, LLC (“Lexington”) is a Delaware limited liability company that is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as a closed-end, non-diversified, management investment company.Lexington invests substantially all of its investable assets in Man-Glenwood Lexington Associates Portfolio, LLC (the “Portfolio Company”), a separate closed-end, non-diversified, management investment company with the same investment objectives as Lexington.Man Investments (USA), LLC (formerly named Glenwood Capital Investments, L.L.C.) serves as the Portfolio Company’s investment adviser (the “Adviser”). Lexington offers and sells units of limited liability company interests (the “Units”) in larger minimum denominations (compared to open-end mutual funds) to Eligible Investors (primarily high net worth individual and institutional investors), as defined below. Investors who purchase Units in the offering, and other persons who acquire Units and are admitted to Lexington by its Board of Managers (each individually a “Manager” and collectively the “Board”), will become members of Lexington (the “Members”). Investment Objective and Principal Strategies Lexington and the Portfolio Company’s investment objectives are: ●
